EXHIBIT 99.1 FOR IMMEDIATE RELEASE CHARMING SHOPPES REPORTS SECOND QUARTER RESULTS ● Comparable retail segment sales for the second quarter increased 3%, which includes a comparable store sales increase of 1% and an e-commerce sales increase of 36%; ● Total net sales decreased 1.8% to $517.6 million for the second quarter, compared to $527.2 million for the prior year period; ● Adjusted EBITDA* was $10.3 million compared to $29.5 million in the second quarter of the prior year, and net loss per diluted share was $(0.07), compared to net income per diluted share of $0.04 in the second quarter of the prior year; ● Cash increased to $210 million and exceeded debt by $42 million. * (refer to GAAP to non-GAAP reconciliation, below) Bensalem, PA, September 1, 2010 – Charming Shoppes, Inc. (NASDAQ: CHRS) a leading multi-brand apparel retailer specializing in women's plus-size apparel, today reported sales and operating results for the three and six month periods ended July 31, 2010. Commenting on the results for the quarter, Jim Fogarty, President and Chief Executive Officer of Charming Shoppes, Inc. said, “With our strong balance sheet and liquidity, Charming Shoppes is an operating turnaround, and my team and I are focused on the success of that turnaround. While we were very disappointed by our EBITDA performance in the quarter, we delivered our first positive comp result in 15 quarters, and stabilized both our top line and our customer base.Our customer base had declined significantly during 2009, and in order to stem the decline, we went on “offense” with our assortments, we were more promotional, and we invested in additional marketing.Our year-round and seasonal core assortments generally performed well.However, our teams struggled with seasonal non-core merchandise, including novelty and fashion tops and bottoms, and we ultimately were over-receipted in the depth of those choices.In addition, EBITDA was further impacted by heavier discounting than expected to effectively clear seasonal merchandise in an already promotional environment. “We are addressing our second quarter merchandising issues and are continuing to generally improve our assortments – focusing on the right products in the right quantities. In the second half of 2010, we are relaunching our Right Fit denim and career pants with a strong offering of petite and tall lengths at Lane Bryant and Fashion Bug.We are also presenting a broader footwear assortment in 500 Lane Bryant stores, and have relaunched our Juniors assortment in 300 Fashion Bug stores. “We remain focused on our key priorities: (1) Focus on the Customer; (2) Stabilize and Begin to Grow Profitable Revenue; (3) Increase EBITDA; (4) Increase Cash Flow; and (5) Talent.While adjusted EBITDA was disappointing, we made progress focusing on our customer and stabilizing our revenue base.We ended the quarter with cash in excess of debt of $42 million, versus debt in excess of cash of $33 million at the end of 2009, an improvement of $75 million.Finally, we made a number of important executive changes during the quarter, including the appointments of a new President at Fashion Bug, a new President at Outlets, and a new Executive Vice President, Merchandising and Product Development, at Fashion Bug.” Second Quarter Consolidated Results · Net sales for the three months ended July 31, 2010 decreased $9.7 million or 1.8% to $517.6 million, compared to $527.2 million for the three months ended August 1, 2009.The decrease in sales was primarily as a result of the impact of 150 net store closings during the last four quarters, somewhat offset by a 3% increase in comparable retail segment sales (including store-related e-commerce sales).Comparable store sales increased 1%, and e-commerce sales increased 36% to $30.5 million, compared to $22.3 million in the year ago period. · Gross profit decreased $14.7 million, or 5.6% to $249.1 million in the quarter, compared to $263.9 million in the same quarter last year, reflecting a decrease in the gross margin rate, as well as lower sales volumes.The gross margin decreased by 190 basis points to 48.1% for the quarter ended July 31, 2010, compared to 50.0% for the quarter ended August 1, 2009.The year over year change was related to lower gross margins at each of the Company’s retail brands as a result of increased promotions, higher than planned markdowns, and a generally increased cost to clear seasonal merchandise. · Total operating expenses, excluding restructuring charges, increased $2.2 million, or 0.9% to $255.8 million in the quarter, compared to $253.6 million in the same quarter last year.The change is related to an increase in Selling, General and Administrative expense of $12.7 million, or 9.5% associated with incremental advertising investments, and lower income from credit operations primarily related to differences in the timing of income; somewhat offset by a decrease in Occupancy and Buying expense of $8.2 million, or 8.2% associated with lower rent expense as a result of the operation of fewer stores and lease renegotiations (refer to GAAP to non-GAAP reconciliation, below). · The quarter ended July 31, 2010 included restructuring charges of $0.6 million, primarily for lease termination charges related to the Company’s store closing program as announced on March 30, 2010.The quarter ended August 1, 2009 included restructuring charges of $7.8 million related to previously announced consolidation and streamlining initiatives. · Adjusted EBITDA (refer to GAAP to non-GAAP reconciliation, below) was $10.3 million in the quarter, reflecting a decrease of $19.2 million, or 65.2% compared to the prior year period, primarily related to decreases in gross profit.Adjusted EBITDA as a percent of sales decreased 360 basis points to 2.0%. · Loss from operations, excluding restructuring charges, was $6.7 million, compared to Income from operations, excluding restructuring charges, of $10.3 million in the prior year period, a decrease of $17.0 million (refer to GAAP to non-GAAP reconciliation, below). · Net loss on a GAAP basis was $(8.6) million, or $(0.07) per diluted share for the second quarter, compared to net income on a GAAP basis of $5.0 million, or $0.04 per diluted share in the prior year period. Net loss was impacted by a decrease in gross profit and a decrease in the gain on repurchase of debt, somewhat offset by lower restructuring charges and an income tax benefit. · The Company repurchased $49.2 million face value of the Company’s 1.125% Senior Convertible Notes (the “Notes”) during the quarter for a purchase price of $38.3 million. To date, as of the end of July, the Company has repurchased Notes with an aggregate principal amount of $134.5 million for an aggregate purchase price of $88.9 million. The quarter ended July 31, 2010 included gains on repurchases of the Company’s Notes of $1.9 million.The quarter ended August 1, 2009 included gains on repurchases of the Notes of $7.3 million. · The Company’s cash position for the quarter ended July 31, 2010 increased to $210 million, compared to $187 million for the period ended January 30, 2010.During the quarter the Company received a $45 million tax refund, primarily related to a federal income tax loss carryback. · Total liquidity grew to $358 million, including $210 million in cash and $148 million of net availability under the Company’s undrawn committed line of credit. Commenting on the Company’s performance and liquidity, Eric M. Specter, Executive Vice President and Chief Financial Officer said, “We are addressing our performance through improved assortment planning disciplines and by pulling back on a portion of our planned receipts of non-core assortments for the second half of this year.Concurrently, we are better positioning our sourcing teams to be more nimble and chase product on the upside. “Our liquidity continued to increase and remained at very healthy levels throughout the period, and included $210 million in cash and net availability of $148 million on our fully committed and undrawn revolving line of credit. Our strong liquidity allowed us to opportunistically repurchase $49.2 million of principal amount of Notes during the quarter at a 22% discount, for a cash purchase price of $38.3 million. To date, we have reduced the principal amount of the Notes from an initial $275.0 million to $140.5 million.” First Half Consolidated Results · Net sales for the six months ended July 31, 2010 decreased $43.0 million or 4.0% to $1.022 billion, compared to $1.065 billion for the six months ended August 1, 2009. · Comparable retail segment sales, which include the Company’s retail stores’ e-commerce sales, increased 1% for the six months, compared to a 13% decrease in the prior year six month period.Comparable store sales decreased 1% for the six months, compared to a comparable store sales decrease of 14% in the prior year period, and e-commerce sales increased 36% to $62.1 million, compared to $45.6 million in the year ago period. · Gross profit decreased $25.7 million, or 4.7% to $525.7 million in the first half, compared to $551.4 million in the same period last year, reflecting a decrease in the gross margin rate, as well as lower sales volumes.The gross margin decreased by 40 basis points to 51.4% for the half ended July 31, 2010. · Total operating expenses, excluding restructuring charges, decreased $9.7 million, or 1.8% to $524.0 million in the first half, compared to $533.7 million in the same period last year, (refer to GAAP to non-GAAP reconciliation, below). · Adjusted EBITDA (refer to GAAP to non-GAAP reconciliation, below) was $35.5 million in the first half, reflecting a decrease of $21.6 million, or 37.8%, primarily related to decreases in gross profit.Adjusted EBITDA as a percent of sales decreased 190 basis points to 3.5%. · Net loss on a GAAP basis was $(4.7) million, or $(0.04) per diluted share for the first half, compared to net loss on a GAAP basis of $(1.6) million, or $(0.01) per diluted share in the prior year period.Net loss on a GAAP basis, including restructuring charges, increased by $3.2 million, impacted by a decrease in gross profit, a decrease in the gain on repurchase of debt and somewhat offset by lower operating expenses and the recording of a tax benefit in the current period compared to a tax provision in the year ago period. Sales results for the three and six month periods ended July 31, 2010 and August 1, 2009 were: For the Three Month Periods For the Six Month Periods ($ in millions) Net Sales Period Ended 7/31/10 Net Sales Period Ended 8/1/09 Total Net Sales Change Comparable Store Sales for the Period Ended 7/31/10 Net Sales Period Ended 7/31/10 Net Sales Period Ended 8/1/09 Total Net Sales Change Comparable Store Sales for the Period Ended 7/31/10 Lane Bryant(1) $ $ +1
